Letton, J.,
concurring.
We have held in this state repeatedly that it is not essential that a structure be totally destroyed in order to make the company liable for a total loss; it is enough that it be destroyed as a building. Other courts, upon good reason, have held that, when it was destroyed as a building by reason of the restrictions of building ordinances, it was a total loss. Our valued policy act provides: “The amount of the insurance written in such policy shall be taken conclusively to be the true value of the property insured and-the triLe amount of loss and measure of damages.” Rev. St. 1913, sec. 3210. The insurance company had knoAvledge of this act Avhen it made the contract, and might haA'e adjusted, and perhaps did adjust, its premium rate to meet the liability. It seems to me that the provision Avritten in the policy to the effect that the amount of insurance shall not be taken to be the true amount of loss violates this statute.